           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

KAISHAU LASHAAE KIRBY                                     PLAINTIFF

v.                       No. 3:18-cv-6-DPM

JOSHUA MURRAY; KEVIN
ABLES; SANTOS BERUMEN;
ROSS THOMPSON; and the
CITY OF BLYTHEVILLE,
ARKANSAS                                              DEFENDANTS

                               ORDER
     For the reasons stated on the record at the 19 December 2018
telephone conference, the Defendants' motion, NQ 13, is denied as moot.
Kirby's lawyer should, based on information in hand, provide
preliminary responses to the Defendants' discovery without Kirby's
help or verification by 3 January 2019. The Court also extends the
discovery cutoff to 28 February 2019. Counsel should set tentative
deposition dates in late February now. If Kirby doesn't surface and
contact her lawyer by 18 January 2019, he should promptly move to
voluntarily dismiss the complaint without prejudice. Defendants will
not oppose that motion in the circumstances.
So Ordered.


                    D.P. Marshall Jr.
                    United States District Judge




              -2-
